Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Mazzal Holding Corp (the“Company”) for the quarter endingMarch 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the“Report”), Christopher Floyd, Chief Executive Officer and Chief Financial Officer ofthe Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations ofthe Company. Dated:May 16, 2016 By: /s/ Christopher J. Floyd Christopher J. Floyd Chief Executive Officer, Chief Financial Officer This certification accompanies each Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed bythe Companyfor purposes of §18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section906 has been provided tothe Companyand will be retained bythe Companyand furnished to the Securities and Exchange Commission or its staff upon request.
